      Case: 1:19-cv-04138 Document #: 23 Filed: 10/10/19 Page 1 of 3 PageID #:77




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 TINA M. PARENTE,

            Plaintiff,
                                                      Case No. 1:19-cv-04138
 v.
                                                      Honorable Judge Marvin E. Aspen
 FAY SERVICING, LLC,

            Defendant.


                           PLAINTIFF’S MOTION FOR LEAVE TO
                           FILE A FIRST AMENDED COMPLAINT

       NOW COMES Plaintiff TINA M. PARENTE (“Plaintiff”), by and through her counsel,

Sulaiman Law Group, Ltd., and pursuant to Fed. R. Civ. P. 15(a)(2), respectfully brings this

Motion for Leave to File a First Amended Complaint, and in support thereof, states as follows:

               1.        On January 30, 2019, Plaintiff brought suit against FAY SERVICING, LLC

        alleging violations of the Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C. §

        1692 et seq., the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227,

        violations of the Bankruptcy Discharge Injunction, 11 U.S.C. § 524, and violations of the

        Illinois Consumer Fraud and Deceptive Practices Act (“ICFA”), 815 ILCS 505/1 et seq.

        [Dkt. No. 1].

               2.        On July 16, 2019, Defendant filed an unopposed Motion for Extension of

        Time to file its Answer or Otherwise Plead. [Dkt. No. 11].

               3.        Defendant’s Motion was granted, making its Answer due on August 19,

        2019. [Dkt. No. 13].




                                                1
Case: 1:19-cv-04138 Document #: 23 Filed: 10/10/19 Page 2 of 3 PageID #:77




         4.     On August 19, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

  Complaint, pursuant to Fed. R. Civ. P. 12(b)(6). [Dkt. No. 14].

         5.     On September 16, 2019, Plaintiff filed a Motion for Extension of Time to

  File Response or Reply to Defendant’s Motion to Dismiss. [Dkt. No. 18].

         6.     Plaintiff’s Motion was granted, making its response due on October 10,

  2019. [Dkt. No. 20].

         7.     Upon full consideration of the arguments raised in Defendant’s Motion,

  Plaintiff wishes to amend her original Complaint to address purported deficiencies set

  forth by Defendant, and plead her claims with more specificity.

         8.     Pursuant to Fed. R. Civ. P. 15(a)(2), a court should freely give a party leave

  to amend its pleading when justice requires. See Fed. R. Civ. P. 15(a)(2).

         9.     “Rule 15(a) declares that leave to amend ‘shall be freely given when justice

  so requires’; this mandate is to be heeded. If the underlying facts or circumstances relied

  upon by a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity

  to test his claim on the merits.’” Foman v. Davis, 371 U.S. 178, 182 (1962).

         10.    A district court may deny a motion to amend where there is “undue delay,

  bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

  by amendments previously allowed, undue prejudice to the opposing party by virtue of

  allowance of the amendment, futility of amended, etc.” Id.

         11.    Justice would be served if Plaintiff is granted leave to amend her Complaint,

  as it would allow Plaintiff the opportunity to seek relief for her alleged injuries based on

  the underlying facts.




                                           2
     Case: 1:19-cv-04138 Document #: 23 Filed: 10/10/19 Page 3 of 3 PageID #:77




                12.    Plaintiff’s Motion for Leave to Amend is not brought for purposes of

        causing undue delay, nor is it the result of bad faith or other dilatory motive. Plaintiff’s

        Motion for Leave to Amend is designed to address the purported deficiencies proffered by

        Defendant in its Motion to Dismiss. This is Plaintiff’s first request to amend her complaint,

        and Defendant will not suffer any prejudice as a result of the amendment.

                13.    Prior to filing Plaintiff’s Motion for Leave to File a First Amended

        Complaint, counsel for Plaintiff contacted counsel for Defendant. The parties did not reach

        a concurrence on the relief sought in Plaintiff’s Motion.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter an order

granting Plaintiff leave to file her First Amended Complaint.

Dated: October 10, 2019                               Respectfully submitted,

                                                      s/ Alexander J. Taylor
                                                      Alexander J. Taylor, Esq.
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Ave., Ste. 200
                                                      Lombard, IL 60148
                                                      Phone (630) 575-8181
                                                      ataylor@sulaimanlaw.com




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, I electronically filed the foregoing with the Clerk
of the Court for the United States District Court for the Northern District of Illinois by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                                              /s/ Alexander J. Taylor
                                                              Counsel for Plaintiff

                                                  3
